SCOTT, J.,
Dissenting.
I must respectfully dissent from the majority’s opinion because the City’s blatantly unnatural manipulation of the annexed property’s boundaries — omitting dissenting property owners so as to ensure the success of the annexation — should render this annexation void. No tangible municipal value or purpose exists which would justify the unnatural and irregular boundaries of the annexed property, and the resulting exclusion of certain property owners within the City’s new limits. I agree with the Court of Appeals that these boundaries were not contiguous or adjacent to the boundaries of the City per the requirements of KRS 81A.410(¿ )(a). Accordingly, the annexation should be voided.
KRS 81A.410(i )(a) provides that only property adjacent or contiguous to a city may be annexed. There has been much debate in this case over the meaning of “adjacent or contiguous.” I believe the Court of Appeals properly used Ridings v. City of Owensboro, 383 S.W.2d 510 (1964) and Griffin v. City of Robards, 990 S.W.2d 634 (Ky.1999) in analyzing the meaning of “adjacent or contiguous.” The boundary lines of the annexed territory should be natural and regular in relation to the boundaries of the municipality.
Admittedly, unnatural or irregular boundaries do not per se violate the contiguity requirement of KRS 81A.410(l)(a). Griffin, 990 S.W.2d at 640. However, if an annexed property has irregular boundaries, such as creating a narrow strip or corridor, then the court must determine whether a concrete or tangible municipal value or purpose exists to justify the irregular boundaries. Griffin, 990 S.W.2d at 640; Ridings, 383 S.W.2d at 511-12. If such municipal value or purpose exists, then the boundaries are deemed contiguous. Griffin, 990 S.W.2d at 640; Ridings, 383 S.W.2d at 512. On the other hand, if no such municipal value or purpose exists, the boundaries of the annexed territory fail to meet the contiguity mandate. Griffin, 990 S.W.2d at 640; Ridings, 383 S.W.2d at 512.
In the present case, the boundary lines are highly irregular — including sixteen directional boundary changes. Furthermore, the City’s manipulation of the annexed territory’s boundaries has resulted in four different property owners being excluded from the annexed territory, yet completely surrounded by city limits. Thus, the shape of the annexed territory is left resembling a piece of Swiss cheese, complete with “holes” where the excluded property owners lie. Such tortured boundary lines violate the “adjacent and contiguous” requirement of the statute.
Additionally, these fully surrounded property owners, who could have defeated the annexation with their opposing votes, have instead now been cut off from direct access outside the City. There is ho access to their properties without first going through the City. As a result, the City has given itself a disturbing amount of control over these enclosed property owners, including the owners’ future access to utilities and utility upgrades.
There is no legitimate justification for the highly irregular boundaries of the annexed territory, other than to deprive certain property owners of their votes. Such a political move, in any other context, would be loudly condemned. The record indicates that the City manipulated the annexed property’s boundaries to ensure the success of the proposed annexation. As the circuit court noted, “[the City] arranged the boundary lines and predeter*521mined the result of the election by eliminating most of the opposition thereto.” Thus, the irregular boundary lines here serve no real municipal value or purpose other than to ensure the success of the annexation itself, and should be voided under Griffin and Ridings. Otherwise, municipal condemnation is now unstoppable! Thus, I dissent and would affirm the Court of Appeals.